Citation Nr: 0106415	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1984 and from August 1985 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied service connection for Raynaud's 
syndrome and for bilateral hearing loss.  In October 2000, 
the veteran, sitting at the RO in Winston-Salem, gave sworn 
testimony at a video conference hearing before the 
undersigned, sitting in Washington, D.C.  A transcript of 
that hearing is of record.  

At the hearing, and in subsequent correspondence, the veteran 
withdrew his appeal of the denial of his claims of 
entitlement to service connection for receding gums and to 
service connection for anemia.  

The matter is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of entitlement to service connection 
for hearing loss has been obtained.  

2.  Hearing loss was not present in service; any current 
hearing loss was not manifested until more than a year 
following separation and is not shown to be related to 
service or to an incident of service origin.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and any current sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was received in September 1993.  
Service connection is not warranted for bilateral hearing 
loss unless there is evidence of current hearing disability.  
What constitutes a current hearing disability for purposes of 
entitlement to service connection is defined by VA 
regulations.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The version of 38 C.F.R. § 3.385 in effect when the veteran 
filed his claim for service connection provided that hearing 
status would not be considered service connected when the 
thresholds for the frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 hertz were all less than 40 decibels; the 
thresholds for at least three of these frequencies were 25 
decibels or less; and speech recognition scores using the 
Maryland CNC Test were 94 percent or better.  The change, 
which became effective in December 1994, was not considered 
to be a substantive change in the regulation.  59 Fed. Reg. 
60,560 (1994).  

On VA audiological evaluation in July 1995, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
5
0
5
0

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  The 
examiner stated that the veteran's hearing was within normal 
limits for compensation purposes.  Certainly, under 38 C.F.R. 
§ 3.385, the veteran is not shown to have a current hearing 
disability.  

The veteran submitted additional evidence on this matter, 
waiving initial RO consideration of the evidence.  On private 
audiological evaluation in May 2000, pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
20
30
LEFT
10
10
0
15
20

Speech audiometry revealed speech recognition ability of 84 
percent in each ear at 60 decibels.  The examiner stated that 
the veteran's hearing was within normal limits through 3,000 
hertz with mild sensorineural hearing loss above 3,000 hertz.  
On the left, hearing was normal through 4,000 hertz with mild 
sensorineural hearing loss above 4,000 hertz.  

In an affidavit dated in October 2000, the veteran's spouse 
(her first name as set forth on the affidavit appears to be a 
variation on her name as set forth on their marriage 
certificate) said that he had grappled with his hearing 
deficit since she had known him prior to retirement and that 
his hearing had worsened over the years to the point that it 
posed a problem for him at work at the Postal Service when he 
had to communicate with customers at the counter.  At home, 
she had to repeat herself many times.  She said that she 
found herself slowing her speech and enunciating very clearly 
so that he will comprehend what she is saying.  The veteran's 
spouse added that if there is any background noise at all, 
such as a television or even an air conditioner, he will not 
hear her call out to him from the room next door.  He seemed 
to be unable to separate sounds.  She said that in order to 
hear, he had to eliminate all extraneous noise and 
concentrate on what is being said to him.  He also would 
misunderstand what is said.  She reiterated that she had 
observed this problem to be chronic and to be increasing in 
severity since before his retirement in 1993.  

The latest audiological evidence suggests some worsening of 
the veteran's ability to recognize speech, although there is 
no indication that his speech discrimination ability was 
tested using the Maryland CNC word list, as required by the 
controlling regulation.  However, even if current hearing 
disability were conceded, there is no evidence of hearing 
disability in service.  

When the veteran was examined for service entrance in 
September 1972, his pure tone thresholds (in decibels) were 
5, 0, 0, 0, and 0 in the right ear, and 10, 5, 0, 0, and 0 in 
the left ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz.  
Complaints or findings of bilateral hearing loss were not 
noted.  

When the veteran was examined for transfer in March 1974, his 
pure tone thresholds (in decibels) were 0 at all frequencies 
tested, except for 5 at 4,000 and 6,000 hertz on the right, 
and 5 at 6,000 hertz on the left.  

On a reenlistment examination in July 1976, the veteran's 
pure tone thresholds (in decibels) were 0 at all frequencies 
on the right except for 15 at 6,000 hertz, and 0 at all 
frequencies on the left except for 5 at 6,000 hertz.  

On an annual examination in March 1978, the veteran's pure 
tone thresholds (in decibels) were 0, 0, 0, and 5 in the 
right ear, and 0, 0, 0, and 0 in the left ear at 500, 1,000, 
2,000, and 4,000 hertz.  

When the veteran was examined in May 1984, his pure tone 
thresholds (in decibels) were 0, 0, 0, 0, 5, and 5 in the 
right ear, and 0, 0, 0, 0, 0 and 5 in the left ear at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 hertz.  

On his separation examination in September 1984, the 
veteran's pure tone thresholds (in decibels) were 5, 0, 0, 0, 
10, and 10 in the right ear, and 5, 5, 5, 10, 5, and 20 in 
the left ear at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
hertz.  On a history associated with his separation 
examination, the veteran indicated that he did not know 
whether he had a hearing loss.  

When examined for service entrance in August 1985, the 
veteran's pure tone thresholds (in decibels) were 5, 0, 0, 0, 
0, and 15 in the right ear, and 5, 0, 0, 5, 5, and 25 in the 
left ear at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 hertz.  

The veteran's reenlistment examination in June 1988 showed 
his hearing to be 15/15, bilaterally, for the spoken voice.  
His hearing was 15/15, bilaterally, for the whispered voice 
on an annual physical examination in January 1989.  

On a routine physical examination in April 1990, the 
veteran's pure tone thresholds (in decibels) were 5, 5, -5, 
5, 10, and 20 in the right ear, and 0, 0, -5, 5, 0, and 10 in 
the left ear at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
hertz.  

A reference audiogram performed in October 1991 revealed pure 
tone thresholds (in decibels) of 5, 5, 0, 5, 15, and 20 in 
the right ear, and 5, 5, 0, 5, 10, and 10 in the left ear at 
500, 1,000, 2,000, 3,000, 4,000, and 6,000 hertz.  

On an audiology evaluation in May 1992, the veteran's pure 
tone thresholds (in decibels) were 5, 0, 0, 0, 10, and 20 in 
the right ear, and 0, 0, 0, 0, 5, and 5 in the left ear at 
250, 500, 1,000, 2,000, 4,000, and 8,000 hertz.  Speech 
discrimination was 100 percent, bilaterally.  

The veteran testified in October 2000 that he was exposed to 
acoustic trauma in service.  He said that he served as a 
hospital corpsman on the flight line dispensary at a Naval 
air station for about a year and a half.  He reported that he 
was mostly attached to Marine units, including the flight 
line dispensary at the Marine Corps Air Station at Cherry 
Point, North Carolina, and with a Marine Corps artillery 
unit.  He said that his hearing problem was that he could 
hear people talking but that he had difficulty understanding 
what was being said.  Sometimes he could understand what was 
being said, and sometimes he could not.  He had trouble 
understanding ordinary conversations.  He said that he worked 
as a window clerk, that customers would ask him for 
something, and that he always had to ask them to repeat their 
questions.  He had the same difficulty when dealing with co-
workers.  He reported that his spouse also complained 
constantly that he made her repeat things a lot.  He said 
that the television had to be turned up so loud that it drove 
his spouse out of the room.  He stated that his wife would 
call him from another room and that he would not hear her 
until she came into the room and asked him whether he heard 
her calling him.  He said that his hearing had recently been 
evaluated by a doctor in Jacksonville - apparently Dr. 
MacCarthy - who felt that there was nerve conduction loss.  
He indicated that Dr. MacCarthy's report should be on file.  
He said that his problems with hearing dated back to his 
service at the Naval Air Station in Lemoore, California, in 
1973 and 1974.  The veteran stated that he could not wear ear 
protection on the flight line because otherwise he could not 
hear others on the flight line calling for medical support.  
He indicated that he wore ear protection when he was in the 
field with an artillery unit but that his protection only 
muffled the sound a little bit.  He said that the nature of 
his duties made wearing ear protection not really practical.  
He testified that his hearing had been evaluated on two 
occasions since his separation, once by VA and a second time 
by Dr. MacCarthy.  He requested another VA audiology 
evaluation in the event that service connection was not to be 
granted.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service, but 
this presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Despite the assertions of the veteran and his spouse, there 
is no evidence of hearing disability during the veteran's 
lengthy military career.  Tests of his hearing throughout 
service reflected normal findings.  The service medical 
records also reflect that the veteran was seen on numerous 
occasions for a wide variety of complaints, yet complaints of 
hearing loss were not shown when, on the numerous occasions 
reported above, his hearing was actually evaluated.  Indeed, 
there is no objective medical evidence of any diminished 
hearing acuity until the private audiological evaluation 
conducted in May 2000, when sensorineural hearing loss was 
diagnosed.  

The veteran has testified, and his spouse has attested to the 
veteran's difficulty with speech discrimination prior to his 
retirement from service.  There is some indication on the May 
2000 private audiogram of diminished speech discrimination at 
60 decibels.  It was then that the veteran gave a 15-year 
history of difficulty understanding words.  The examiner 
indicated that the veteran's speech understanding might be 
depressed relative to his pure tone results.  

The Board observes, however, that if the veteran's speech 
discrimination ability had been an ongoing problem for 15 
years prior to May 2000, it would have been reflected on his 
VA audiology evaluation in July 1995.  However, his speech 
discrimination was within normal limits for compensation 
purposes at that time.  Moreover, the May 2000 audiogram 
reflecting pure tone decibel loss above 3,000 hertz on the 
right and above 4,000 hertz on the left is inconsistent with 
the audiometric results elicited throughout service and with 
the VA findings in July 1995, when the veteran had pure tone 
thresholds (in decibels) of 10 and 20 in the right ear, and 0 
and 10 in the left ear at 4,000 and 8,000 hertz.  In May 
2000, the veteran had pure tone thresholds (in decibels) of 
30 and 45 in the right ear, and 20 and 45 in the left ear at 
4,000 and 8,000 hertz.  This evidence strongly indicates that 
any hearing loss the veteran now has was initially manifested 
more than a year following his retirement from service.  
Although the veteran also underwent private auditory 
brainstem response testing by J. MacCarthy, M.D., in May 
2000, when his depressed speech understanding was noted and 
an 8th cranial nerve abnormality suspected, Dr. MacCarthy did 
not attribute this to service or to any incident of service 
origin.  

Notwithstanding the change in the law effected by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, a grant of service connection still requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has recently been 
reiterated by the United States Court of Appeals for the 
Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

After a careful review of the entire record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran has a current hearing disability 
that is related to service or to any incident in service.  It 
follows that the claim for service connection for bilateral 
hearing loss must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

With respect to the veteran's remaining claim, the Board 
notes that the service medical records for the veteran's 
first period of active service are negative for complaints or 
findings of Raynaud's syndrome.  On a separation examination 
in September 1984, varicosities of both lower extremities 
were noted.  

The service medical records suggest that the veteran was 
initially seen in February 1987, during his second period of 
active duty and while stationed in Pennsylvania, for 
complaints that included feet that were hypersensitive to 
cold with occasional numbness.  His history was negative for 
smoking and indicated only very rare alcohol consumption.  
When seen in the medicine clinic in March 1991, the veteran 
complained bitterly of cold feet and symptoms that were 
described as atypical for Raynaud's.  The assessment included 
possible Raynaud's-like syndrome of the feet.  When seen in 
the internal medicine clinic the following month, the 
assessment included Raynaud's phenomenon, atypical, of the 
extremities.  

In August 1991, the veteran's case was considered by a 
Medical Board at the Naval Hospital at Camp Lejeune, North 
Carolina, for knee pain that was greater on the left than on 
the right.  The final diagnoses included Raynaud's syndrome, 
which was not thought to have preexisted service.  Although 
the service medical records suggest that the veteran's case 
was then processed for a physical evaluation board, the 
veteran continued on active duty until his retirement on 
September 30, 1993.  

During his remaining service, the veteran was seen on a 
number of occasions for his complaints.  His Raynaud's 
symptoms were treated symptomatically with medication, but 
the diagnosis itself was often doubted by treating 
physicians.  However, when seen in the internal medicine 
clinic in March 1992, the physician thought that the veteran 
could be experiencing early symptoms of Raynaud's.  When seen 
in the neurology clinic, apparently in July 1992, the 
examiner stated that the veteran appeared to have mild 
peripheral neuropathy that was causing his chronic cold feet 
and hands sensation.  Electrodiagnostic testing did not 
confirm the presence of peripheral neuropathy.  Eventually, 
the veteran was evaluated in the neurology clinic at the 
National Naval Medical Center, Bethesda, Maryland, and 
treated for his cold extremities with Procardia XL, which, it 
seems, did not really help.  

During service, the veteran was evaluated on numerous 
occasions for a wide variety of complaints.  Running 
throughout, however, was the persistent thread of job-related 
anxiety and stress and the opinion of more than one examiner 
that the veteran's complaints were indicative of a 
somatization disorder.  Nevertheless, the veteran undoubtedly 
had a number of problems for which there was an organic 
basis.  Whether this included his complaints of coldness and 
numbness of the extremities is not entirely clear.  

On a VA examination in December 1993, the veteran complained 
of cold feet early in service, when his feet would get cold 
and he would put them in hot water to warm them as well as 
his hands.  He stated that the coldness of his hands and feet 
was such that he never went out into cold weather without 
gloves on and two or three pairs of socks.  He said that he 
was much better able to stand heat and that he was completely 
comfortable when other people were severely uncomfortable due 
to the heat.  He stated that he had had hypoglycemia 
diagnosed on a number of occasions, as recently as a week 
prior to the examination.  It was reported that the veteran 
had been diagnosed with Raynaud's syndrome and was taking 30 
milligrams of Procardia XL three times a day.  Diagnosis 
number 8 was history of Raynaud's syndrome.  Diagnosis number 
28 was Raynaud's syndrome, under treatment.  Varicose veins 
of the left thigh, leg and foot, and varicose veins of the 
right leg were also diagnosed.  On a neurologic examination 
at that time, the veteran's complaints included coldness in 
the extremities and increased fatigability during this time.  
An examination revealed deep tendon reflexes diminished in 
the lower extremities and practically absent at the ankles, 
bilaterally.  A sensory examination was felt to be relatively 
intact, except for diminished pinprick and light touch 
sensibility over the lateral aspect of the distal right leg.  
The pertinent diagnoses, which were reflective of findings on 
magnetic resonance imaging, were L4-5 herniated nucleus 
pulposus with lumbar radiculopathy, and L5-S1 bulging disc.  

When seen in the emergency room in June 1995 with a three-
week history of left ankle pain and swelling, the impression 
was superficial phlebitis, but deep vein thrombosis was to be 
ruled out with imaging studies.  

A VA neuropsychiatric examination in August 1995 noted the 
veteran's complaint of cold extremities, but a neurologic 
examination did not result in a diagnosis of Raynaud's 
syndrome.  A VA cardiovascular examination at that time noted 
that skin temperature was cool to the touch at the feet and 
ankles.  There was, however, no discoloration or cyanosis of 
the skin of the feet or ankles, and the peripheral pulses 
were normal.  There was no paresthesia.  The pertinent 
diagnosis was varicose veins of both legs, both above and 
below the knee.  

On a VA examination for Raynaud's syndrome in June 1996, the 
veteran gave a history since 1987 of being extremely 
sensitive to cold, both in his hands and feet.  Objective 
findings, including skin temperature, were entirely normal.  
The diagnosis was history of Raynaud's syndrome, which was 
not found on examination.  

On a VA examination in June 1997, his complaints included 
aching and swelling of his hands and coldness in his 
extremities, but Raynaud's syndrome was not diagnosed.  It 
does not appear, moreover, that subsequent medical 
evaluations have confirmed the diagnosis of Raynaud's 
syndrome.  The veteran continues to insist, however, that he 
has chronic sensation of coldness in his extremities.  An 
affidavit by his spouse, dated in October 2000, supports the 
veteran's assertions.  

However, an evaluation in May 2000 by F. Douglas Jones, M.D., 
a private neurosurgeon, resulted in an impression only of low 
back and right leg pain.  Dr. Jones noted that the veteran 
had a central disc protrusion at L3-4 that on one of the 
axial views showed some canal stenosis.  This was felt to be 
new.  The noted complaints included back and right leg pain 
but did not include cold sensitivity in the extremities.  It 
was noted that the veteran did not smoke and drank only 
rarely.  When he evaluated the veteran in October 1996, the 
veteran complained of back and leg pain.  Dr. Jones noted 
decreased sensation along the lateral aspect of the right 
foot but not on the left.  Distal pulses were 2+.  The 
impression was left lumbar radiculopathy of uncertain 
etiology.  Dr. Jones also noted that the veteran had multiple 
other somatic complaints.  

Dr. Jones observation is consistent with other evidence.  
When the veteran was seen at a service clinic in June 1993, 
his complaints included stiffness in his hands as well as 
coldness in the extremities.  It was noted that he had 
multiple somatic complaints, that Procardia for his complaint 
of cold extremities did not seem to help, and that work-ups 
in the past had been negative for Raynaud's syndrome.  

A rating decision dated in August 1998 denied service 
connection for Raynaud's syndrome on the basis that the 
presence of the disorder, although suspected in service, was 
never confirmed and that there no post service diagnosis of 
the Raynaud's.  The claim was therefore denied as not well 
grounded.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, which, among other things, 
eliminates the well grounded claim requirement and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  On remand, the RO must 
ensure that all development and notification requirements of 
the Act are complied with.  

The Board observes that Raynaud's syndrome was diagnosed 
during a Medical Board in service and on the initial VA 
examination following service.  Although the diagnosis was 
doubted in service and on later post service examinations, 
the fact remains that the record is in conflict over the 
precise nature of the disability manifested by coldness and 
numbness of the extremities.  In view of the conflicting 
evidence of record, the Board is of the opinion that a 
thorough VA examination that takes into account the entire 
evidence of record is necessary in order to determine whether 
the veteran currently has Raynaud's syndrome.  The Board 
further observes that Raynaud's disease is a chronic disease 
under the law.  See 38 U.S.C.A. § 1101(3) (West 1991); 
38 C.F.R. § 3.309(a) (2000).  It is therefore necessary to 
determine whether a diagnosis of Raynaud's syndrome can be 
established.  

The veteran testified in October 2000 that he is being 
treated for his complaints by Dr. Peter Lichstein, an 
internist at East Carolina University School of Medicine in 
Greenville, North Carolina.  He reported that Dr. Lichstein 
had prescribed Niacin for his Raynaud's symptoms.  He stated 
that he had been placed on Verapamil by a service physician 
in March 1991 and that he was later placed on Procardia by a 
service neurologist.  He said that he had also been treated 
at a Navy primary care facility in Jacksonville, North 
Carolina, following service.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed Raynaud's symptoms at any 
time since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  This should specifically include 
any pertinent treatment records from the 
Navy primary care facility in 
Jacksonville, North Carolina, and any 
pertinent treatment records from Dr. 
Peter Lichstein of the East Carolina 
University School of Medicine in 
Greenville, North Carolina.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  

2.  After associating with the claims 
file all available evidence received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of any Raynaud's 
syndrome found to be present.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to review the 
entire record in detail, including the 
service medical records, and express an 
opinion, to the extent possible, as to 
the degree of likelihood that the veteran 
currently manifests Raynaud's syndrome 
that is related to the complaints and 
findings noted in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following completion of the requested 
development to the extent possible, and 
the completion of any further indicated 
development, the RO should readjudicate 
the claim of entitlement to service 
connection for Raynaud's syndrome.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

